COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      William Solomon Lewis v. The State of Texas

Appellate case number:    01-13-00458-CR

Trial court case number: 59246

Trial court:              239th District Court of Brazoria County

        This case involves an appeal from an order signed by the trial court on May 9, 2013,
denying appellant’s motion for correction of costs. See TEX. CODE CRIM. PROC. Ann. art.
103.008(a) (West 2006). Appellant filed his notice of appeal on May 28, 2013. See TEX. R. APP.
P. 26.1. The record was due on July 8, 2013. See TEX. R. APP. P. 4.1(a), 35.2. The clerk’s
record was filed on July 2, 2013. The reporter’s record has not been filed.
        On July 9, 2013, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The
Clerk further notified appellant that unless he provided proof of payment for preparation of the
reporter’s record, proof of having made payment arrangements for the reporter’s record, or a
response showing that he was exempt from paying for the reporter’s record by August 8, 2013,
the Court might consider and decide only those issues or points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c).
        Rather than provide the Court with evidence showing that he has paid or made
arrangements to pay the court reporter, appellant filed his brief. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record. See id.
        Appellant’s brief was timely filed on August 12, 2013. See TEX. R. APP. P. 38.6(b)
(setting deadline for filing appellant’s brief at 30 days after complete appellate record is filed).
Therefore, the State’s brief, if any, is ORDERED to be filed by no later than September 11,
2013. See TEX. R. APP. P. 38.6(b). Appellant’s motion for enlargement of time to file
appellant’s opening brief is DISMISSED as moot.
        It is so ORDERED.

Judge’s signature: /s/ Justice Laura C. Higley
                   Acting individually  Acting for the Court

Date: August 26, 2013